
	
		I
		112th CONGRESS
		1st Session
		H. R. 1508
		IN THE HOUSE OF REPRESENTATIVES
		
			April 13, 2011
			Mr. Posey introduced
			 the following bill; which was referred to the
			 Committee on
			 Appropriations
		
		A BILL
		Making appropriations to ensure that members of the Armed
		  Forces and civilian employees of the Department of Defense and the Coast Guard
		  are paid during any period of lapsed appropriations.
	
	
		1.Short titleThis Act may be cited as the
			 Assure Servicemembers Are Paid Act of
			 2011 or ASAP
			 Act.
		2.Continuance of pay and
			 allowances for members of the Armed Forces and Department of Defense and Coast
			 Guard civilian employees during periods of lapsed appropriations
			(a)FindingCongress finds that, since the President,
			 Vice President, and members of Congress are paid compensation notwithstanding
			 any period of lapsed appropriations to comply with section 6 of Article I and
			 section 1 of Article II of the United States Constitution and the XXVII
			 Amendment, equity and fairness demand the same consideration be given to
			 members of the Armed Forces defending the United States and the civilian
			 employees of the Department of Defense and the Coast Guard supporting the
			 warfighter.
			(b)Appropriation of
			 fundsAmounts are hereby
			 appropriated to the Secretary of Defense (and the Secretary of Homeland
			 Security in the case of the Coast Guard) during a period of lapsed
			 appropriations, out of any money in the Treasury not otherwise appropriated, to
			 allow the Secretary of Defense (and the Secretary of Homeland Security in the
			 case of the Coast Guard) to continue to provide pay and allowances (without
			 interruption) to members of the Armed Forces and civilian employees of the
			 Department of Defense and the Coast Guard.
			(c)Period of lapsed
			 appropriationsIn this
			 section, the term period of lapsed appropriations means any
			 period during which appropriations are not available due to the absence of the
			 timely enactment of any Act or joint resolution (including any Act or joint
			 resolution making continuing appropriations) appropriating funds for the
			 payment of the pay and allowances of the Armed Forces and civilian employees of
			 the Department of Defense and the Coast Guard.
			
